___________

                                    No. 96-1881
                                    ___________

Marsha E. Rand,                          *
                                         *
              Appellant,                 * Appeal from the United States
                                         * District Court for the
     v.                                  * Southern District of Iowa.
                                         *
Roger Eilert Rand; Connie                *          [UNPUBLISHED]
Anderson,                                *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     July 17, 1996

                           Filed:   July 26, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Marsha Rand appeals the district court's1 dismissal of her action for
lack of subject matter jurisdiction.     Because her notice of appeal was not
filed within the thirty-day time period provided by Federal Rule of
Appellate Procedure 4(a)(1), we lack jurisdiction.      See United States v.
Vanornum, 912 F.2d 1023, 1025 (8th Cir. 1990).      Accordingly, we dismiss.
See 8th Cir. R. 47A(a).




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-